DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 15 is objected to because of the following informalities:  on lines 12-13, there appears to be a typo, “display planes arenas” should be “display plane areas”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (U.S. 2005/0125488), hereinafter Kulkarni in view of Gu et al. (U.S. 2016/0165215), hereinafter Gu. Gu was cited in the Applicant’s IDS dated 3/15/21.

	Regarding claims 1 and 8, Kulkarni discloses a server for presenting a video across a plurality of display devices within a real-world environment, the server comprising: 
	a memory that stores instructions ([0038]); and 
	a processor configured to execute the instructions, the instructions, when executed by the processor ([0038]), configuring the processor to: 
		replicate a spatial configuration of the plurality of display devices within the real-world environment onto a virtual plane in a virtual environment ([0033], fig. 3, #302), 
		place a plurality of virtual windows within the display plane area in the virtual environment that correspond to the spatial configuration of the plurality of display devices (fig. 6, #602 and #606), 
		identify a plurality of portions of the video that correspond to the plurality of virtual windows ([0033], figs. 3 and 4), and 
		provide a plurality of data streams to the plurality of display devices that correspond to the plurality of portions of the video that are to be displayed by the plurality of display devices in the real-world environment ([0033]). 

	However, Gu teaches project the video onto the virtual plane ([0022] and fig. 3) to define a display plane area in the virtual plane ([0034], [0038]-[0039], figs. 4 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni’s system with the missing limitations as taught by Gu to display an image post-warped to a desired pose (Gu [0034]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of processing and displaying an image with a desired pose.

	Regarding claims 2 and 9, Kulkarni in view of Gu teaches the method and server of claims 1 and 8, wherein the instructions, when executed by the processor, configure the processor to: 
	determine the spatial configuration of the plurality of display devices within the real-world environment based upon one or more properties of the plurality of display devices (Kulkarni fig. 6, #602). 

	Regarding claims 3 and 10, Kulkarni in view of Gu teaches the method and server of claims 2 and 9, wherein the one or more properties of the plurality of display devices comprise: a plurality of geographical positions of the plurality of display devices on a real-world plane in the real-world environment; a plurality of spatial distances between the plurality of display devices in the real-world environment; a plurality of display resolutions of the plurality of display devices; a plurality of physical sizes of the plurality of display devices; a plurality of technology types of the plurality of display devices; or a plurality of display types of display devices (Kulkarni fig. 6, #602).

	Regarding claims 4 and 11, Kulkarni in view of Gu teaches the method and server of claims 1 and 8, wherein the instructions, when executed by the processor, configure the processor to: 
	spatially place the plurality of virtual windows onto the display plane area in the virtual environment that correspond to spatial placements of the plurality of display devices in the real-world environment (Kulkarni [0033] and fig. 3). 

	Regarding claim 5 and 12, Kulkarni discloses the method and server of claims 4 and 11, wherein the instructions, when executed by the processor, configure the processor to: 
	calculate a plurality of spatial positions for the plurality of virtual windows (Kulkarni [0033]) based on one or more properties of the plurality of display devices (Kulkarni fig. 6, #602).
	Kulkarni does not explicitly disclose calculate a plurality of spatial positions for the plurality of virtual windows based on a focal length of a virtual camera placed in the virtual environment.
	However, Gu teaches calculate a plurality of spatial positions for the plurality of virtual windows based on a focal length of a virtual camera placed in the virtual environment (Gu [0022]-[0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni’s system with the missing limitations as taught by Gu to capture an image at the desired location and orientation without occlusions (Gu [0015]-[0016]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of capturing an image at a desired location.

Regarding claims 6 and 13, Kulkarni in view of Gu teaches the method and server of claims 1 and 8, wherein the wherein the instructions, when executed by the processor, further configure the processor to: 


	Regarding claims 7 and 14, Kulkarni in view of Gu teaches the method and server of claims 1 and 8, wherein the instructions, when executed by the processor, configure the processor to: 
	place a virtual camera in the virtual environment (Gu [0021] and fig. 1A, #103); 
	project the video (Kulkarni [0016] and fig. 3, #210) onto the virtual plane (Kulkarni fig. 4 and fig. 6, #612); and 
	define the display plane area in the virtual plane to be an intersection of between the projected video and the virtual plane (Kulkarni [0033] and fig. 4). 
	The same motivation for claim 5 applies to claims 7 and 14.

	Regarding claim 15, Kulkarni in view of Gu teaches a server for presenting a video across a plurality of display devices within a real-world environment, the server comprising: 
	a memory that stores instructions (Kulkarni [0038]); and 
	a processor configured to execute the instructions, the instructions, when executed by the processor (Kulkarni [0038]), configuring the processor to: 
		replicate a spatial configuration of the plurality of display devices within the real-world environment onto a plurality of virtual planes in a virtual environment (Kulkarni [0033], fig. 3, #302), each virtual plane from among the plurality of virtual planes corresponding to a set of display devices (Kulkarni fig. 3, #302) from among a plurality of sets of display devices (Kulkarni fig. 4), 
		project the video (Kulkarni [0016] and fig. 3, #210 and Gu [0022] and fig. 3) onto the plurality of virtual planes to define a plurality of display planes arenas in the virtual plane (Kulkarni fig. 4 and fig. 6, #612 and Gu [0034], [0038]-[0039], figs. 4 and 6), 

		identify a plurality of portions of the video that correspond to the plurality of virtual windows (Kulkarni [0033], figs. 3 and 4), and 
		provide a plurality of data streams to the plurality of display devices that correspond to the plurality of portions of the video that are to be displayed by the plurality of display devices in the real-world environment (Kulkarni [0033]). 
	The same motivation for claim 1 applies to claim 15.

	Regarding claim 16, Kulkarni in view of Gu teaches the server of claim 15, wherein the instructions, when executed by the processor, configure the processor to: 
	determine the spatial configuration of the plurality of display devices within the real-world environment based upon one or more properties of the plurality of display devices (Kulkarni fig. 6, #602). 

	Regarding claim 17, Kulkarni in view of Gu teaches the server of claim 15, wherein the instructions, when executed by the processor, configure the processor to: 
	spatially place the plurality of virtual windows onto the plurality of display plane areas in the virtual environment that correspond to spatial placements of the plurality of display devices in the real-world environment (Kulkarni [0033] and fig. 3). 

	Regarding claim 18, Kulkarni in view of Gu teaches the server of claim 17, wherein the instructions, when executed by the processor, configure the processor to: 

	The same motivation for claim 5 applies to claim 18.

	Regarding claim 19, Kulkarni in view of Gu teaches the server of claim 15, wherein the wherein the instructions, when executed by the processor, further configure the processor to: 
	crop the video into the plurality of portions of the video that correspond to the plurality of virtual windows (Kulkarni [0033], fig. 4 and fig. 6, #612). 

	Regarding claim 20, Kulkarni in view of Gu teaches the server of claim 15, wherein the instructions, when executed by the processor, configure the processor to: 
	place a plurality of virtual cameras in the virtual environment (Gu [0021], fig. 2C and fig. 1A, #103); 
	project the video onto the plurality of virtual planes (Kulkarni [0016] and fig. 3, #210); and 
	define the plurality of display plane areas in the virtual plane to be a plurality of intersections of between the projected video and the plurality of virtual planes (Kulkarni [0033] and fig. 4).
	The same motivation for claim 5 applies to claim 20.

Response to Arguments
Applicant’s arguments, see pgs. 13-17 of the Applicant’s Remarks, filed 10/27/21, with respect to the rejection(s) of claim(s) 1-4, 6, 8-11, 13, 15-17 and 19 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further the 103 rejection based on Kulkarni in view of Gu.

Applicant's arguments filed 10/27/21 in regards to one of the claim objections and the combination of cited references have been fully considered but they are not persuasive.

On p. 12 of the Applicant’s Response, the Applicant requests that the claim 15 objection be withdrawn.
	While the previous objections to the claims other than 15 are withdrawn, there appears to be a typo in the amendment in claim 15 as detailed above. The “display plane arenas” should be “display plane areas”.

Applicant's arguments on pgs. 13-18 of the Applicant’s Response, the Applicant argues that the cited references do not teach the virtual plane limitations of the independent claims.
	The Examiner respectfully disagrees. After further consideration of the cited references in view of the Applicant’s claims. Kulkarni discloses assembling an image at an intermediate computer for display in a real-world environment (fig. 4, #612). While this may not be explicit disclosure of projection onto a virtual plane, it would be obvious that the intermediate computer is assembling the image in a virtual display environment while taking the real-world display positions into account (figs. 4 and 6). This is shown by the virtual plane ([0022] and fig. 3) being assembled for display in Gu ([0038]-[0039] and fig. 6). The image assembly occurs by means of projection on a virtual plane before being sent to a real-world display. Therefore, while the limitations may not be explicitly disclosed in Kulkarni, it would be obvious based on the teachings of Gu as cited above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kikinis et al. (U.S. 2009/0237492) discloses projecting video onto a virtual surface for display ([0094] and fig. 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.